UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOSHUA L. HOLLADAY et al.,

                Plaintiffs,

        v.                                                Civil Action No. 17-915 (RDM)

 ISLAMIC REPUBLIC OF IRAN et al.,

                Defendants.


                          MEMORANDUM OPINION AND ORDER

       More than one hundred Plaintiffs, including American soldiers and others injured or

killed in forty-three separate terrorist attacks in Iraq between December 17, 2003 and November

20, 2009 and their family members, bring this action against the Islamic Republic of Iran

(“Iran”) and five Iranian entities. Dkt. 16 (Amd. Compl.). This is the Court’s second opinion

addressing whether Plaintiffs have complied with the service-of-process requirements of the

Foreign Sovereign Immunities Act, §§ 1602–1611 (“FSIA”). In its prior opinion, the Court held

that Plaintiffs had properly served four Defendants: Iran, its Islamic Revolutionary Guard Corps

(“IRGC”), the Iranian Ministry of Intelligence and Security (“MOIS”), and Bank Melli Iran

(“Bank Melli”). Holladay v. Islamic Republic of Iran, 406 F. Supp. 3d 55, 64 (D.D.C. 2019)

(“Holladay I”). But the Court withheld judgment to “await development of a more complete

factual record before deciding whether Plaintiffs have successfully effected service” on the two

remaining Defendants: the National Iranian Oil Company (“NIOC”) and Bank Markazi Jomhouri

Islami Iran (“Bank Markazi”), also known as the Central Bank of the Islamic Republic of Iran.

Id. Plaintiffs have renewed their motion for an order finding effective service of process on
those two Defendants. Dkt. 99. For the reasons explained below, the Court now concludes that

Plaintiffs have properly served Bank Markazi and NIOC under 28 U.S.C. § 1608(b).

                                        I. BACKGROUND

A.      Statutory Background

        The FSIA grants immunity to foreign states in U.S. courts, 28 U.S.C. § 1604, unless one

of the statute’s enumerated exceptions applies, see id. §§ 1605–1607. The FSIA “provides the

‘sole basis’ for obtaining jurisdiction over a foreign sovereign in the United States.” Republic of

Argentina v. Weltover, Inc., 504 U.S. 607, 611 (1992). The statute delineates the scope of

immunity not only for foreign countries and their subdivisions, but also for their agencies or

instrumentalities. 28 U.S.C. §§ 1603, 1604. The FSIA defines “agency or instrumentality of a

foreign state” to mean any entity that (1) “is a separate legal person, corporate or otherwise;”

(2) “is an organ of a foreign state or political subdivision thereof, or a majority of whose shares

or other ownership interest is owned by a foreign state or political subdivision thereof;” and

(3) “is neither a citizen of a State of the United States . . . nor created under the laws of any third

country.” Id. § 1603(b).

        Much of the statutory scheme treats foreign states and their agencies or instrumentalities

as one and the same, but certain provisions draw distinctions between them. One of those

distinctions, as relevant here, appears in § 1608, which governs service of process. Plaintiffs

seeking to serve “a foreign state or political subdivision of a foreign state” must comply with the

dictates of § 1608(a), while Plaintiffs attempting to serve “an agency or instrumentality of a

foreign state” must comply with § 1608(b). See Holladay I, 406 F. Supp. 3d at 59 (D.D.C.

2019); Howe v. Embassy of Italy, 68 F. Supp. 3d 26, 31 (D.D.C. 2014).




                                                   2
       Those provisions set out similar but not identical options for effecting service, listed in

order of precedence. Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311, 327 (D.D.C. 2014).

That is, if the first-listed method is unsuccessful or unavailable, then a plaintiff may move to the

second, and so on. Id. Under § 1608(a), “a foreign state or political subdivision of a foreign

state” must be served:

       (1) by delivery of a copy of the summons and complaint in accordance with any
       special arrangement for service between the plaintiff and the foreign state or
       political subdivision; or

       (2) if no special arrangement exists, by delivery of a copy of the summons and
       complaint in accordance with an applicable international convention on service
       of judicial documents; or

       (3) if service cannot be made under paragraphs (1) or (2), by sending a copy of
       the summons and complaint and a notice of suit, together with a translation of
       each into the official language of the foreign state, by any form of mail requiring
       a signed receipt, to be addressed and dispatched by the clerk of the court to the
       head of the ministry of foreign affairs of the foreign state concerned, or

       (4) if service cannot be made within 30 days under paragraph (3), by sending
       two copies of the summons and complaint and a notice of suit, together with a
       translation of each into the official language of the foreign state, by any form of
       mail requiring a signed receipt, to be addressed and dispatched by the clerk of
       the court to the Secretary of State in Washington, District of Columbia, to the
       attention of the Director of Special Consular Services—and the Secretary shall
       transmit one copy of the papers through diplomatic channels to the foreign state
       and shall send to the clerk of the court a certified copy of the diplomatic note
       indicating when the papers were transmitted.

28 U.S.C. § 1608(a). By contrast, under § 1608(b), “an agency or instrumentality of a foreign

state” must be served:

       (1) by delivery of a copy of the summons and complaint in accordance with any
       special arrangement for service between the plaintiff and the agency or
       instrumentality; or

       (2) if no special arrangement exists, by delivery of a copy of the summons and
       complaint either to an officer, a managing or general agent, or to any other agent
       authorized by appointment or by law to receive service of process in the United
       States; or in accordance with an applicable international convention on service
       of judicial documents; or
                                                  3
       (3) if service cannot be made under paragraphs (1) or (2), and if reasonably
       calculated to give actual notice, by delivery of a copy of the summons and
       complaint, together with a translation of each into the official language of the
       foreign state—

                 (A) as directed by an authority of the foreign state or political
                 subdivision in response to a letter rogatory or request or

                 (B) by any form of mail requiring a signed receipt, to be addressed and
                 dispatched by the clerk of the court to the agency or instrumentality to
                 be served, or

                 (C) as directed by order of the court consistent with the law of the place
                 where service is to be made.

Id. § 1608(b).

       The statute thus requires courts evaluating service under the FSIA first to categorize the

defendants to determine whether they needed to be served under § 1608(a) or § 1608(b). Then,

after deciding which provision governs as to each defendant, courts must determine whether the

plaintiffs’ attempts to effectuate service satisfied the applicable requirements.

B.     Procedural Background

       In Holladay I, the Court held that Plaintiffs had properly served Iran, IRCG, and MOIS

under § 1608(a). As the Court explained, “Iran is, of course, the foreign state itself,” while

IRCG and MOIS “must in all cases be considered as the ‘foreign state’ itself” based on their

inherently governmental functions. Holladay I, 406 F. Supp. 3d at 59 (citations omitted).

Plaintiffs were thus correct to attempt service of Iran, IRCG, and MOIS under § 1608(a). The

first two mechanisms for service under § 1608(a) were unavailable because Plaintiffs had no

“special arrangement for service” with Iran, 28 U.S.C. § 1608(a)(1), and because Iran is not a

party to any “international convention on service of judicial documents,” id. § 1608(a)(2).

Holladay I, 406 F. Supp. 3d at 61–62 (citing Hamen v. Islamic Republic of Iran, 401 F.Supp.3d

85, 107 (D.D.C. 2019)). Plaintiffs therefore first attempted service under the third paragraph of
                                                   4
§ 1608(a), Dkt. 23; Dkt. 25, but the mailing from the Clerk of Court was returned as

undeliverable, Dkt. 29. Because their attempt to serve process under the third paragraph failed,

Plaintiffs proceeded to serve Iran, IRCG, and MOIS through diplomatic channels pursuant to

§ 1608(a)(4). The Department of State, with assistance from the Embassy of Switzerland in

Tehran, was able to deliver the required materials to the Iranian Ministry of Foreign Affairs,

thereby effecting service on Iran, IRCG, and MOIS in compliance with § 1608(a). Holladay I,

401 F. Supp. 3d at 62.

       The Court also held that Plaintiffs had properly served Bank Melli under § 1608(b). The

Court determined that Bank Melli was appropriately categorized as an “an agency or

instrumentality of a foreign state,” in light of its commercial banking activities. Id. at 59–60.

Plaintiffs were, accordingly, correct to attempt service under § 1608(b). Once again, neither of

the first two methods—a “special arrangement” between the parties or an “applicable

international convention”—were available. Id. at 63. That left Plaintiffs with the three

alternative options listed in § 1608(b)(3). Plaintiffs attempted service under § 1608(b)(3)(B),

which requires a plaintiff to deliver a summons and a copy of the complaint, together with a

translation of each, to the Clerk of the Court, who must then send the required materials to the

defendant “by any form of mail requiring a signed receipt.” 28 U.S.C. § 1608(b)(3)(B). As the

Court explained, “Plaintiffs delivered to the Clerk of the Court the required materials,” see Dkt.

23; “the Clerk filed a Certificate of Mailing, along with a copy of the DHL mailing receipt,” see

Dkt. 25; and “Plaintiffs received notice that the package was successfully delivered to and signed

for by an agent of Bank Melli,” see Dkt. 28-1. Holladay I, 406 F. Supp. 3d at 63. The Court

thus concluded that Plaintiffs had properly served Bank Melli under § 1608(b). Id.




                                                  5
       The Court declined, however, to decide on the record before it whether Plaintiffs’

attempts to serve Bank Markazi and NIOC under § 1608(b)(3)(B) had been effective. Id. The

Court lacked sufficient information to render a decision as to either step in the inquiry. First, the

record included too little detail about the status of Bank Markazi and NIOC for the Court to

determine whether they should be treated as the “foreign state” itself or should instead be

categorized as “an agency or instrumentality of a foreign state.” Id. at 60–61. Only in the latter

case, of course, would service under § 1608(b) have been proper. Second, even assuming that

Bank Markazi and NIOC are agencies or instrumentalities of Iran amenable to service under

§ 1608(b), the record was unclear as to whether Plaintiffs’ attempts at service had been

successful. Id. at 63–64. Although the required materials were delivered to Bank Markazi and

NIOC and although someone at each of those entities signed for the delivery, the packages “were

mailed back to the clerk’s office.” Id. at 63. Because the circumstances surrounding the return

of the materials was unclear from the record, the Court could not determine whether service was

“reasonably calculated to give actual notice.” 28 U.S.C. § 1608(b)(3). As such, the Court denied

without prejudice Plaintiffs’ motion for an order finding effective service of process as to Bank

Markazi and NIOC. Holladay I, 406 F. Supp. 3d at 64. Plaintiffs have now renewed their

motion and have offered additional evidence to supplement the record.

                                    II. LEGAL STANDARD

        A court adjudicating an FSIA case against an absent defendant must “satisfy itself that it

has personal jurisdiction.” Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005). Under the FSIA,

moreover, service of process is a key component of personal jurisdiction. See Foremost-

McKesson, Inc. v. Islamic Republic of Iran, 905 F.2d 438, 442 (D.C. Cir. 1990) (citing 28 U.S.C.

§ 1330(b)). “In the absence of an evidentiary hearing,” plaintiffs may satisfy their burden of



                                                  6
demonstrating personal jurisdiction by making “only a prima facie showing of jurisdiction”

based on “their pleadings” and “bolstered by such affidavits and other written materials as they

can otherwise obtain.” Mwani, 417 F.3d at 6–7 (internal citation and quotation marks omitted).

The required showing at this stage is lower than a “preponderance of the evidence standard,” id.

but “conclusionary statement[s]” are insufficient, Naartex Consulting Corp. v. Watt, 722 F.2d

779, 787 (D.C. Cir. 1983). Rather, to make a prima facie showing that they properly served the

defendants, plaintiffs must present some “concrete evidence.” First Chicago Int’l v. United

Exch. Co., 836 F.2d 1375, 1378 (D.C. Cir. 1988).

                                          III. ANALYSIS

A.     Whether § 1608(a) or § 1608(b) Applies to Bank Markazi and NIOC

       As noted above, the FSIA defines “agency or instrumentality of a foreign state” as any

entity that (1) “is a separate legal person, corporate or otherwise,” (2) “is an organ of a foreign

state or political subdivision thereof, or a majority of whose shares or other ownership interest is

owned by a foreign state or political subdivision thereof,” and (3) “is neither a citizen of a State

of the United States . . . nor created under the laws of any third country.” 28 U.S.C. § 1603(b).

Only entities that meet these three requirements can be served under § 1608(b). With respect to

the first prong of the definition, whether the entity “is a separate legal person” from the foreign

state itself, the D.C. Circuit has developed a “categorical” test that looks to the entity’s “core

functions.” Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d 148, 151 (D.C. Cir. 1994).

Under the categorical test, courts must ask “whether the core functions of the foreign entity are

predominantly governmental or commercial.” Id. In applying this test, judges in this circuit

have concluded that a country’s military, ministry of foreign affairs, and embassies are properly

considered “foreign states” for purposes of the FSIA. See id. at 153 (military); Roeder v. Islamic



                                                  7
Republic of Iran, 333 F.3d 228, 234–35 (D.C. Cir. 2003) (ministry of foreign affairs); Howe v.

Embassy of Italy, 68 F. Supp. 3d 26, 33 (D.D.C. 2014) (embassy). On the other hand, this Court

recently held that Hungarian National Asset Management Inc., which, as its name suggests,

manages the government’s assets but is structured as a separate joint-stock company, was

properly considered an agency or instrumentality. de Csepel v. Republic of Hungary, No. 10-cv-

01261, 2020 WL 2343405, at *10 (D.D.C. May 11, 2020). Judges in this district have divided,

however, on the question whether a museum is a foreign state or an agency or instrumentality of

a foreign state. Compare Taylor v. Kingdom of Sweden, No. 18-cv-1133, 2019 WL 3536599, at

*3–4 (D.D.C. Aug. 2, 2019) (holding that Sweden’s National Museums of World Culture were

part of the foreign state itself), with Smith v. Overseas Korean Cultural Heritage Found., 279

F. Supp. 3d 293, 297 (D.D.C. 2018) (holding that the Overseas Korean Cultural Heritage

Foundation was an agency or instrumentality).

       At the threshold, Plaintiffs raise two arguments directed at the governing test itself. First,

Plaintiffs “respectfully submit there is no basis in the FSIA for the existence, or the application,

of the ‘core functions test.’” Dkt. 99 at 8 n.2. For support, Plaintiffs rely on a dissent from the

Second Circuit that criticized the test as “cut from judicial whole cloth” and argued that “[t]here

is nothing in the statute or legislative history that makes commercial activity the ultimate

touchstone for FSIA analysis in all respects.” Garb v. Republic of Poland, 440 F.3d 579, 600 (2d

Cir. 2006) (Straub, J., dissenting) (internal quotation marks and citations omitted). According to

Plaintiffs, the inquiry “should begin and end” with the statutory text. Dkt. 99 at 8 n.2. Although

Transaero held that the core functions test “best captures the statutory meaning,” Transaero, 30

F.3d at 151, Plaintiffs are correct that nothing on the face of either § 1603 or § 1608 ties an

entity’s status as an agency or instrumentality to its commercial function.



                                                  8
           Even so, Plaintiffs are barking up the wrong tree. Perhaps they raised this argument in a

footnote merely to preserve it for a potential appeal, but Transaero is binding precedent, and this

Court is powerless to depart from the test that it announces. And, beyond that, Plaintiffs’

suggestion that the test is unmoored from the statutory text is incorrect. As the D.C. Circuit

observed, the central textual question is whether the putative defendant is the “foreign state”

itself or instead “is a separate legal person,” and the distinction between entities that perform

governmental functions and those that perform commercial functions provides a sound dividing

line. 28 U.S.C. § 1603. The Oxford English Dictionary defines “state” as those entities or

individuals “regarded as part of the body politic, and as such participating in its government.”

State, Oxford English Dictionary (3d Ed. 2012). If a government-owned business is primarily

commercial, that is a good indication that the entity in question is “separate” from the body

politic.

           Plaintiffs’ second argument does not take aim at the D.C. Circuit’s decision in Transaero,

and it is more persuasive. They contend that the Court’s application of the test should be guided

by the definition of “commercial activity” that applies elsewhere in the FSIA. Dkt. 99 at 11–12.

As noted above, the statute grants immunity to foreign states unless one of several enumerated

exceptions applies. One of the most substantial exceptions strips a foreign state’s sovereign

immunity in cases that are based on the foreign state’s “commercial activity,” provided there is a

nexus between that activity and the United States. 28 U.S.C. § 1605(a)(2). In this context, the

FSIA’s definition of “commercial activity” provides that “[t]he commercial character of an

activity shall be determined by reference to the nature of the course of conduct or particular

transaction or act, rather than by reference to its purpose.” Id. § 1603(d). When an entity is an

organ of a foreign state or owned by a foreign state, its market activities will often serve public



                                                   9
purposes, either by aiming to achieve a policy goal or by seeking to raise revenue for

government coffers. But by focusing on the nature of the activity, a court can nevertheless

distinguish commercial actions and actors from governmental ones.

        Plaintiffs contend that the Court should employ this same understanding of “commercial

activity,” as used for purposes of § 1605(a)(2), in applying the core functions test, used for

purposes of § 1608. Dkt. 99 at 11. Although these provisions employ different language,

Transaero offers some support for that view. In explaining the statutory scheme, the D.C.

Circuit observed that the “distinction between foreign states and their instrumentalities”

referenced in § 1608 “establishes two categories of actors that correspond” to the “two categories

of acts” that define the scope of the commercial activity exception. Transaero, 30 F.3d at 152.

The D.C. Circuit went on to explain that one benefit of the core functions test would be its “ease

of administration in the district courts.” Id. The test would be easy to administer because “[t]he

district courts have perforce acquired expertise in delineating the categories of ‘governmental’

and ‘commercial’ under the immunity provisions of the Act, and if section 1608 is construed to

turn on a similar distinction that expertise will benefit all concerned.” Id. at 152–53. The D.C.

Circuit, in short, construed §§ 1603(b) and 1608 against the backdrop of—and consistent with—

§ 1605(a)(2), in both circumstances looking to the nature (and not the purpose) of the activity to

distinguish governmental from commercial activity. And prior opinions from this Court confirm

that understanding, looking to the nature of an activity rather than its purpose in assessing service

under § 1608. See Smith, 279 F. Supp. 3d at 297; de Csepel, 2020 WL 2343405, at *9–10.

        With this understanding of the controlling test in mind, the Court turns to applying the

test to facts of this case.




                                                 10
        1.      NIOC

        The Court begins with NIOC because it presents a more straight-forward question. In

support of their argument that NIOC is an agency or instrumentality of Iran, Plaintiffs rely on a

new declaration from Patrick L. Clawson, who is Director of Research at the Washington

Institute for Near East Policy and an expert on Iran. Dkt. 99-2 (Clawson Decl.). Clawson

explains that “NIOC is responsible for exploration, drilling, production, research and

development, refining, distribution and export of oil, gas, and petroleum products.” Id. at 4

(Clawson. Decl. ¶ 18) (internal citation and quotation marks omitted). Indeed, NIOC is one of

the world’s largest oil companies, id. at 5 (Clawson Decl. ¶ 20), and “generates billions of dollars

in revenue each year,” id. at 7 (Clawson Decl. ¶ 23). The production, distribution, and

exportation of oil are commercial functions.

        To be sure, NIOC serves some governmental or quasi-governmental purposes. First and

foremost, after funding its own operations and making investments in Iran’s oil industry, its

revenue goes to fund the Iranian government. According to Clawson, depending on the price of

oil, “revenue from NIOC is between one-third and two-thirds of the Iranian government’s total

revenue.” Id. at 7 (Clawson Decl. ¶ 23). But that does not undermine the company’s status as a

government agency or instrumentality. As explained above, it is not the purpose, but the nature,

of the activity that controls. Indeed, most—if not all—successful, government-owned

enterprises generate revenue for the government. The relevant question is whether the nature of

the underlying activity is governmental or commercial, and where, as here, it is commercial, the

entity is properly characterized as “an agency or instrumentality” of the foreign state—and not as

the foreign state itself.




                                                11
       Beyond generating revenue for Iran, NIOC also promotes state policy by “encouraging

the development of the Iranian oil industry.” Id. at 4 (Clawson Decl. ¶ 18). As Clawson

explains:

       NIOC, in accordance with Article 44 of the Constitution, gives authority to
       different sectors, while supervising oil industry activities. The company has
       taken major steps toward establishing business enterprises, funded financial
       resources for development, helped to update technologies for exploration,
       drilling[,] and production with reliance on the knowledge of Iranian experts.

Id. at 4–5 (quotation marks and citation omitted). But as Clawson also explains, these functions

serve both governmental and commercial interests. Iran certainly has an interest in supervising

and supporting its oil industry, while “it is [in] NIOC’s commercial interest” to encourage the

development of “Iranian suppliers of oil field equipment and oil services, as well as Iranian

companies with which it can partner for drilling oil wells and developing oil fields.” Id. at 5

(Clawson Decl. ¶ 19). Notably, “Iran has been subject” to sanctions “for most of the last 40

years” and thus “cannot count on regular, uninterrupted access to foreign equipment, technology,

and investment.” Id. NIOC’s efforts to develop and to support the Iranian oil industry are thus

as much about advancing NIOC’s own economic interests as they are about advancing Iran’s

policy goals. Overall, the Court is persuaded that NIOC’s commercial functions predominate

over its governmental functions and that the company is not “so closely bound up with the

structure of the state” that it should be considered the state itself. Transaero, 30 F.3d at 153.

       Finally, NIOC also meets the other two elements of the statutory definition of an “agency

or instrumentality of a foreign state:” it is “owned by a foreign state,” and it “is neither a citizen

of a State of the United States” nor was it “created under the laws of any third country.” 28

U.S.C. § 1603. NIOC is wholly owned by Iran. Dkt. 99-2 at 5 (Clawson Decl. ¶ 21). The




                                                  12
record also makes clear that NIOC is neither a citizen of a state nor was it created under the laws

of any third country. Id.

       The Court therefore concludes that NIOC is an agency or instrumentality of Iran and may

be served according to the requirements of § 1608(b).

2.     Bank Markazi

       The status of Bank Markazi presents a closer question. To be sure, there is little doubt

that Bank Markazi is wholly owned by the government of Iran and was formed under the laws of

Iran, such that it clearly satisfies the second and third prongs of the FSIA’s definition of “agency

or instrumentality of a foreign state.” Dkt. 99-1 at 6–7 (Kleiman Decl. § 18). But whether Bank

Markazi performs predominantly commercial functions, and whether it is thus “a separate legal

person, corporate or otherwise” within the meaning of the statute, 28 U.S.C. § 1603(b)(1), is

difficult to discern. Central banks, by their nature, straddle the line between governmental and

commercial activity; they often both set the parameters for financial markets and operate within

those markets. Central banks thus defy the D.C. Circuit’s expectation that the core functions

test’s “categorical approach” would lead to “ease of administration in the district courts.”

Transaero, 30 F.3d at 152. Plaintiffs take a kitchen-sink approach in their effort to show that

Bank Markazi is predominantly commercial, advancing a variety of alternative arguments. The

Court finds some of Plaintiffs’ contentions more persuasive than others. Ultimately, however,

the Court concludes that Plaintiffs have cleared the low bar of making a prima facie showing that

Bank Markazi is properly categorized as an agency or instrumentality of Iran.

       To supplement the record that was before the Court at the time of its earlier decision,

Plaintiffs have submitted an updated and expanded declaration from Gary Kleiman, a consultant

who specializes in “global emerging economy and financial market analysis” and who professes



                                                 13
familiarity “with the Iranian banking system[] and the operations of Defendant[] Bank Markazi.”

Dkt. 99-1 at 1–2 (Kleiman Decl. ¶¶ 1, 4). Kleiman provides additional analysis of Bank

Markazi’s activities and its role within Iran’s economic system. As the declaration explains,

Bank Markazi, as the central bank of Iran, was formed “under enabling acts that date to 1960 and

1972.” Id. at 3 (Kleiman Decl. ¶ 8). Its founding legislation grants the bank “dual responsibility

for ‘monetary and credit policies’ and ‘granting loans to state enterprises and agencies.’” Id.

(quoting Bank Markazi’s website). Since the Iranian Revolution in the late 1970s, the bank’s

dual purposes have been reflected in successive five-year plans that cover both “economic

management and commercial and industrial sector priorities.” Id. Bank Markazi determines

“sector credit allocation” for industries including agriculture, manufacturing, and mining. Id. at

4. But it also administers an “affordable mortgage scheme” for individual borrowers and loans

money to corporations and other banks. Id. The bank’s “latest public balance sheet (March

2017) shows assets from loans to government institutions and corporations and banks at 302,329

Billion Rials and 1,000.65 Billion Rials respectively.” 1 Id.

       According to Kleiman, “[u]nlike other political or ministerial arms of the Iranian

government, Bank Markazi is a distinct corporate entity that possesses assets and liabilities,

reports its profits and losses, pays income taxes, and issues small loans and letters of credit to

public and private customers.” Id. at 5 (Kleiman Decl. ¶ 13). And as the Iranian economy has

struggled in the face of economic sanctions, “Bank Markazi has expanded into new industries,”

by rescuing oil ventures and increasing loans to startups. Id. at 5–6 (Kleiman Decl. ¶ 14). Bank

Markazi has a role in setting Iran’s monetary and credit policy, but does so “through the wider



1
  One American dollar is worth more than 42,000 Iranian Rials. See Convert from United States
Dollar (USD) to Iranian Rial (IRR), The Money Converter (last visited Feb. 11, 2021),
https://themoneyconverter.com/USD/IRR.
                                                 14
Money and Credit Council (MCC), with [Bank Markazi’s] governor [sitting] as a member [of the

MCC] along with other government ministers, including from Finance, Industry[,] and

Planning.” Id. at 5 (Kleiman Decl. ¶ 12).

        Looking at Bank Markazi’s various responsibilities, it is difficult to disentangle the

commercial and governmental strands. In this context, the FSIA’s focus on the “nature” of the

activity, rather than its “purpose,” is significant. See Smith, 279 F. Supp. 3d at 297 (citing

Weltover, 504 U.S. at 614) (“Although the Defendant’s interests and objectives may align with,

or be directed by, a foreign state, I must look to the ‘nature’ of the act, rather than its

‘purpose.’”). In the Weltover case, the Supreme Court was asked to decide whether the Republic

of Argentina was subject to suit in U.S. courts after it defaulted on bonds issued in an effort to

stabilize its currency. 504 U.S. at 609. Argentina and its central bank, Banco Central, had

“instituted a foreign exchange insurance contract program (FEIC), under which Argentina

effectively agreed to assume the risk of currency depreciation” in certain transactions by

“agreeing to sell to domestic borrowers . . . United States dollars to repay their foreign debts

when they matured.” Id. Ultimately, however, Argentina lacked “sufficient reserves of United

States dollars to cover the FEIC contracts” and thus refinanced “the FEIC-backed debt by issuing

to the creditors government bonds.” Id. When Argentina failed to make payment on the bonds,

certain foreign bond holders brought suit in the United States, relying on the commercial activity

exception to the FSIA to establish jurisdiction. Id. at 610.

        The Supreme Court agreed that Argentina was subject to suit because it acted, “not as

regulator of a market, but in the manner of a private player within it.” Id. at 614. In particular,

the Court “perceive[d] no basis for concluding that the issuance of debt should be treated

categorically different from other activities of foreign states” and that there was “nothing about



                                                   15
the issuance of the[]” bonds “that [was] not analogous to a private commercial transaction.” Id.

at 615–16. The same reasoning applies to Bank Markazi’s issuance of loans, which, like the

issuance of bonds, is analogous to private commercial activity.

       Of course, this reasoning goes only so far. Notably, the question at issue in Weltover was

whether a specific activity—there, the issuance of the bonds—fell within the commercial activity

exception to the FSIA, while the question currently before the Court is whether Bank Markazi’s

activities, in general, are predominantly commercial in nature. After two rounds of briefing and

two rounds of evidentiary submissions, the exact proportion of the bank’s activities that are

properly considered commercial, as compared to those that are best viewed as governmental,

remains opaque. Although Plaintiffs’ motion thus presents a close question, the Court concludes

that they have produced enough evidence of Bank Markazi’s commercial activity to make a

prima facie showing that the bank’s activities are predominantly commercial. As explained

above, the bank has well over a trillion Rials in loans outstanding, while it principally shares

regulatory duties with other Iranian agencies through the bank governor’s seat on the MCC.

Bank Markazi’s own descriptions of its role within the Iranian system, moreover, further

supports the view that it performs predominantly commercial functions. Although Bank Markazi

chose not to respond to the present lawsuit, it has appeared in other cases and argued (albeit in a

different context) that it is an agency or instrumentality of Iran, rather than the foreign state

itself. In briefing before the U.S. Supreme Court, Bank Markazi argued that it “is an

independent and distinct legal entity, separate from the Iranian government.” Brief for

Petitioner, Bank Markazi v. Peterson, 136 S. Ct. 1310 (2016) (No. 14-770), 2015 WL 7294865,

at *9 (Nov. 16, 2015). “Under Iranian law, it is treated as a joint stock company except as

otherwise provided by Iran’s Monetary and Banking Law.” Id.; see also Peterson v. Islamic



                                                  16
Republican of Iran, No. 10-cv-4518, 2013 WL 5538652, at *3 (S.D.N.Y. Oct. 8, 2013) (“Bank

Markazi does not dispute that it is an instrumentality of Iran. . . . Indeed, its acknowledgement of

that fact forms the premise of its motion that it is entitled to FSIA immunity.”). 2 Taken together,

these materials are sufficient to carry Plaintiffs’ burden at this stage of the litigation.

        The legislative history of the FSIA confirms the Court’s conclusion. The House Report

explained:

        As a general matter, entities which meet the definition of an ‘agency or
        instrumentality of a foreign state’ could assume a variety of forms, including a
        state trading corporation, a mining enterprise, a transport organization such as a
        shipping line or airline, a steel company, a central bank, an export association,
        a governmental procurement agency or a department or ministry which acts and
        is suable in its own name.

H.R. Rep. No. 1487, at 15–16 (1976), reprinted in 1976 U.S.C.C.A.N. 6604, 6614. Congress

thus contemplated that a central bank could qualify as an agency or instrumentality of a foreign

state. In Transaero, the D.C. Circuit was unimpressed with the FSIA’s legislative history, but its

criticism was focused on an alternative legal test that the House Report proposed and did not take

issue with the examples of agencies and instrumentalities that the Report proffered. Transaero,

30 F.3d at 152. The legislative history thus lends some support to the Court’s conclusion that

Bank Markazi is an agency or instrumentality of Iran.

        Further, as Plaintiffs note, courts in the Second Circuit have held that state-owned central

banks qualify as agencies or instrumentalities of foreign states under the FSIA. See Weininger v.

Castro, 462 F. Supp. 2d 457, 498 (S.D.N.Y 2006) (holding that “state-owned central banks

indisputably are included in the 1603(b) definition of ‘agency or instrumentality’” in a case

involving the central bank of Cuba) (citations and quotation marks omitted); see also S&S Mach.


2
  Earlier in that same case, Bank Markazi filed a motion to dismiss for lack of subject-matter
jurisdiction without challenging its service under § 1608(b). See Peterson v. Islamic Republic of
Iran, No. 10-cv-4518, 2013 WL 1155576, at *19–20 (S.D.N.Y. Mar. 13, 2013).
                                                   17
Co. v. Masinexportimport, 706 F.2d 411, 414 (2d Cir. 1983) (holding that the Romanian Bank

for Foreign Trade was an agency or instrumentality). These cases, however, did not apply the

core functions test, which limits their persuasive force in this circuit.

       Finally, Plaintiffs devote much of their brief to detailing executive branch actions taken

against Bank Markazi, including sanctions imposed against the bank for its ties to terrorist

organizations, as proof of its commercial activities. See Dkt. 99 at 13–19. To the extent the

bank engaged in transactions—including the transfer of assets between financial institutions—in

a manner analogous to typical commercial transactions, some of this activity might further

support the Court’s conclusion. And the fact that the bank might have engaged in these activities

for criminal purposes does not preclude reliance on the transactions to support Plaintiffs’

argument. If required to categorize this criminal activity, at least portions of it—like transferring

money through subsidiaries to Hezbollah or setting up front companies—seem more commercial

than governmental or regulatory in nature. Id. at 13–14.

       Pulling these various strands together, the Court is still left with some unanswered

questions. Although Plaintiffs have presented substantial evidence of Bank Markazi’s

commercial activities, they have provided less proof that Bank Markazi’s commercial activities

predominate over its governmental ones. But after two rounds of briefing and a good faith effort

from Plaintiffs to answer the Court’s questions, the evidence tends to support Plaintiffs’ view,

and the remaining gaps in the record are neither Plaintiffs’ fault nor their problem. At this stage

of the litigation, in the absence of an adversarial hearing or opportunity to take discovery,

Plaintiffs have done enough to make a prima facie showing, which requires less than a

preponderance of the evidence, that the bank’s activities are predominantly commercial in

character. Mwani, 417 F.3d at 7. Defendants cannot avoid the Court’s jurisdiction by defaulting



                                                  18
and thereby depriving Plaintiffs of the opportunity to make a more detailed showing regarding

the precise allocation of governmental and commercial activities in the day-to-day affairs of the

bank.

        For all the foregoing reasons, the Court concludes that Bank Markazi is an agency or

instrumentality of Iran and may be served according to the requirements of § 1608(b).

B.      Whether Plaintiffs Served NIOC and Bank Markazi in Accordance with § 1608(b)

        Having concluded that NIOC and Bank Markazi are amenable to service under § 1608(b),

the Court must consider whether Plaintiffs’ efforts to serve them complied with the requirements

of that provision. Plaintiffs attempted to serve NIOC and Bank Markazi under § 1608(b)(3)(B),

which permits service “by delivery of a copy of the summons and complaint, together with a

translation of each into the official language of the foreign state” through “any form of mail

requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the agency

or instrumentality to be served,” so long as service is “reasonably calculated to give actual

notice.” 28 U.S.C. § 1608(b)(3)(B). In its prior opinion, the Court could not determine whether

service had been successful because, although the recipients had signed for the deliveries, the

packages were subsequently returned to the clerk’s office in uncertain circumstances.

Holladay I, 406 F. Supp. 3d at 63–64. As the Court noted, courts are divided on whether a

signature alone is sufficient to show effective service if a package is rejected immediately upon

delivery. Id. at 63 n.2.

        To clear up any confusion, Plaintiffs conducted a deposition of DHL representative

Robert Nielson pursuant to Fed. R. Civ. P. 30(b)(6). See Dkt. 99-17 (Nielson Dep Part I); Dkt.

99-18 (Nielson Dep. Part II). With respect to NIOC, Nielson testified that the packages were

delivered to the company’s address in Tehran on December 2, 2017, at 10:37 a.m. and were



                                                19
signed for by someone named “Norafkan.” Dkt. 99-17 at 43 (Nielson Dep. 41:1–21); id. at 46–

48 (Nielson Dep. 44:3–46:9). Importantly, the packages were not rejected upon delivery but,

rather, were transferred to NIOC’s custody. Id. Even more importantly, NIOC retained

possession of the packages for nineteen days before mailing them back to the clerk’s office. Id.

at 50–51 (Nielson Dep. 48:5–49:16). Nielson provided similar testimony with respect to Bank

Markazi. DHL delivered the service packages to Bank Markazi’s address in Tehran on

November 20, 2017, at 11:25 a.m., where someone with initials “D.S.” signed for the delivery.

Id. at 19–20 (Nielson Dep. 17:2–18:18); id. at 23–25 (Nielson Dep. 21:11–23:3). As with NIOC,

the Bank Markazi packages were not rejected upon delivery, id. at 20–22 (Nielson Dep. 18:19–

20:17); id. at 26–27 (Nielson Dep. 24:16–25:11), and Bank Markazi retained possession of the

packages for twenty-three days before returning them, id. at 29–32 (Nielson Dep. 27:4–30:3).

Additionally, as Plaintiffs emphasize, when NIOC and Bank Markazi returned their packages to

the clerk of court, they did so with new waybills, which “would only have been created and used

by DHL if NIOC and Bank Markazi proactively sought to return the packages after actually

possessing the packages.” Dkt. 99 at 24 (emphasis omitted).

       In light of this new information, especially the fact that NIOC and Bank Markazi were

each in possession of the service materials for more than two weeks, the Court is satisfied that

service was “reasonably calculated to give actual notice.” 28 U.S.C. § 1608(b)(3). Plaintiffs

have therefore properly served NIOC and Bank Markazi pursuant to 28 U.S.C. § 1608(b)(3)(B).




                                                20
                                        CONCLUSION

       For the reasons explained above, it is hereby ORDERED that Plaintiffs’ renewed motion

for an order finding effective service of process as to NIOC and Bank Markazi, Dkt. 99, is

GRANTED.

       SO ORDERED.

                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: February 11, 2021




                                               21